Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/22/21 has been entered. Claims 1-13, 16-21, and 23 are pending in the application, of which claims 1-11 are withdrawn. Claim 22 is canceled and claim 23 is new. As such, the claims being examined are claims 12, 13, 16-21, and 23. Applicant’s amendment to claim 12 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/6/21. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Warner on 6/10/21.

The application has been amended as follows:  	Claims 1-11 are canceled. 	Claims 12 and 23 are amended (see below).

12. A method of increasing recovery of crude oil from a subterranean reservoir, the method comprising:
(a)    selecting an anionic surfactant comprising a sulfonate ion and a first hydrophobic portion;

(c)    forming a flowback concentrate comprising the anionic surfactant, the amphoteric surfactant, a coupling agent or mixture thereof, and water,
wherein the total amount of surfactants in the flowback concentrate is about 20 wt% to 50 wt% and the flowback concentrate does not include surfactants having internal carboxylate anionic moieties or internal carboxylic acid moieties;
(d)    forming a flowback injectate by combining about 99 wt% to 99.999 wt% 
(e)    injecting the flowback injectate into the subterranean reservoir; and
(f)    collecting a hydrocarbon from the subterranean reservoir.

23. A method of increasing recovery of crude oil from a subterranean reservoir, the method comprising:
(a)    selecting a surfactant pair including lauryl hydroxy sultaine and an anionic surfactant comprising a sulfonate group and a linear dodecyl chain with a hydroxyl group bonded to the dodecyl chain;
(b)    forming a flowback concentrate comprising the surfactant pair, a coupling agent, and water,
wherein the total amount of surfactants in the flowback concentrate is about 20 wt% to 50 wt% and the flowback concentrate does not include surfactants having internal carboxylate anionic moieties or internal carboxylic acid moieties;
(c)    forming a flowback injectate by combining about 99 wt% to 99.999 wt% 
(d)    injecting the flowback injectate into the subterranean reservoir; and
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	As the Applicant notes in the Arguments filed 3/22/21, the closest prior art fails to disclose the combination of the specific surfactant compositions in the specific amounts for the purpose of increasing oil recovery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674